ORIGINAL                                            03/16/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: AF 22-0129


                                       AF 22-                                 FILED
                                                                                 MAR 1 5 2022
IN RE THE ADOPTION OF TEMPORARY                                              Bowen Greenwood
RULES FOR EXPUNGEMENT,                                                     Clerk of Supreme Court
                                                                              State of Mt-Inform
RESENTENCING, OR REDESIGNATION
                                                                     ORDER
OF A CONVICTION UNDER THE MONTANA
MARIJUANA REGULATION AND
TAXATION ACT


       Pursuant to its jurisdiction over all other courts under Article VII, section 2, of the
Montana Constitution, and in furtherance of and pursuant to §§ 16-12-113 through
16-12-116, MCA, the Montana Supreme Court hereby enacts the attached Temporary
Rules for Expungement, Resentencing, or Redesignation of a Conviction under the
Montana Marijuana Regulation and Taxation Act.
       IT IS THEREFORE ORDERED that the Temporary Rules for Expungement,
Resentencing, or Redesignation of a Conviction under the Montana Marijuana Regulation
and Taxation Act are approved and adopted. These Rules are effective immediately.
       This Order and the attached rules shall be posted on the Court's website. In addition,
the Clerk is directed to provide copies of this Order and the attachment to the State Law
Library, to Todd Everts, Shana Harrington, and Karl Krempel at Montana Legislative
Services, to Bethany Ahrens at Thomson Reuters, to Patti Glueckert and the Statute
Legislation department at LexisNexis, and to the State Bar of Montana, with the request
that the State Bar provide notice of the revised Rule on its website and in the next available
issue of the Montana Law.,
       DATED this 1g day of March, 2022.



                                                                 Chief Justice
    •
        Justices




2
Temporary Rules for Expungement, Resentencing, or Redesignation of a Conviction
under the Montana Marijuana Regulation and Taxation Act

Rule 1. Purpose. These temporary rules establish the procedure by which individuals
who were convicted of a marijuana-related offense prior to the enactment of the Montana
Marijuana Regulation and Taxation Act (MMRTA) may seek expungement, resentencing,
or redesignation of that conviction via the expungement or resentencing.

Rule 2. Applicability. The Montana Rules of Civil Procedure apply to all expungement,
resentencing, or redesignation proceedings under the MMRTA unless otherwise specified
within these temporary rules.

Rule 3. Definitions.
      (A) "Expungement" is as defined in § 46-18-1103(1), MCA.
      (B) "Record" is as defined in § 46-18-1103(2), MCA.
      (C) "Redesignation" means to change the type of infraction recorded from:
             (1) a felony to, a misdemeanor;
            '(2) a felony to a civil infraction; or
             (3) a misdemeanor to a civil infraction.

Rule 4. Manner of Service and Filing. The petitioner and respondent, if any, shall serve
and file all documents in accordance with Rule 5 of the Montana Rules of Civil Procedure
and in accordance with all rules applicable to the sentencing court, including local rules.

Rule 5. Acceptance for Filing. Upon presentation of a petition for expungement,
resentencing, or redesignation under the MIV1RTA, along with any necessary fees or a
completed fee waiver request, the clerk of the sentencing court shall accept the document
for filing in the same manner as any other petition.

Rule 6. Petitions for Expungement, Resentencing, or Redesignation.
       (A) A petition for expungement or resentencing may be filed while the petitioner is
currently serving a sentence for an act that is permitted or is punishable by a lesser sentence.
A petition for expungement or redesignation may be filed at any time after the petitioner
has completed the sentence.
       (B) Petitioners may use the petition forms created and maintained by the Office of
Court Administration. (These forms may be found on the Judicial Branch website
courts.mt.gov or at any Court Help Center location.) A petition for expungement,
resentencing, or redesignation must contain: the petitioner's name, address, and telephone
number; the offense and the approximate date of conviction for that offense; and a brief
explanation as to why the petitioner believes the offense is eligible for expungement,
resentencing, or redesignation under the MIVIRTA. If the petitioner desires a hearing on
the petition, the petitioner must so state in the petition.


                                               1
       (C) A copy of the petitioner's criminal record from the Montana Department of
Justice must accompany any petition for expungement, resentencing, or redesignation.
       (D) Petitioners must file a separate petition for each conviction for which the
petitioner seeks expungement, resentencing or redesignation. A petitioner may file
multiple petitions concurrently. Filing fees and other costs will apply to each petition.

Rule 7. Responses to Petitions for Expungement, Resentencing, or Redesignation. A
county attorney or city attorney may respond to a petition for expungement, resentencing,
or redesignation within 21 days after service of the petition. If the county or city attorney
does not respond within the time designated, it is presumed that the county or city attorney
does not object to the relief requested in the petition.

Rule 8. Appointment of Judge. After the county or city attorney responds to the petition
or when such time for response has expired, the judge of the court in which the petition
was filed shall hold a hearing, if requested by the petitioner, and shall then rule upon the
petition unless a judge pro tempore or special master is appointed in accordance with
§ 16-12-115, MCA.

Rule 9. Disposition.
        (A) In determining whether to grant a petition for expungement, resentencing, or
redesignation, the judge, judge pro tempore, or settlement master may request additional
evidence, briefing, and/or oral argument to the extent necessary for ruling upon the petition.
        (B) The judge, judge pro tempore, or special master shall issue a written order of
disposition. If the petition is granted, the order shall so state and shall thrther state the
specific relief granted. If the petition is denied, the order shall provide the reason for such
denial.

Rule 10. Appeals. Orders granting or denying petitions for expungement, resentencing,
or redesignation may be appealed in the same manner as any other appeal from a final
order.

 Rule 11. Expunging or Redesignating a Conviction. If a petition for expungement or
-redesignation is granted, the petitioner bears the responsibility for paying any associated
 fees and for submitting the necessary paperwork to the Department of Justice to effectuate
 the expungement or redesignation.

Rule 12. Enactment. These Temporary Rules are effective upon approval and adoption
by the Montana Supreme Court. These Temporary Rules shall remain in effect until a
marijuana conviction court is created as authorized by the IVIMRIA.




                                               2